EXHIBIT 12 UNITED COMMUNITY BANKS, INC. RATIO OF EARNINGS TO FIXED CHARGES (Regulation S-K 503 (d)) Three Months Ended March 31, Year Ended December 31, EARNINGS + Pre-tax income from continuing operations ) + Fixed charges + Amortization of capitalized interest - Capitalized interest - Preferred TARP dividends (pre-tax equivalent) - - - Preferred TARP accretion (pre-tax equivalent) - - - Preferred dividends (pre-tax equivalent) (5 ) Total earnings ) ) ) Interest on deposits Total earnings exc. deposit int. ) FIXED CHARGES + Interest expensed + Interest capitalized - + Interest included in rental expense + Preferred TARP dividends (pre-tax equivalent) - - + Preferred TARP accretion (pre-tax equivalent) - - + Preferred Series D dividends (pre-tax equivalent) - + Preferred Series D accretion (pre-tax equivalent) - + Preferred dividends (pre-tax equivalent) 5 20 22 24 28 30 Total fixed charges Interest on deposits Total fixed charges exc. deposit int. RATIO OF EARNINGS TO FIXED CHARGES Including interest on deposits ) x ) x ) x x x x Excluding interest on deposits ) x ) x ) x ) x x x DEFICIENCY (503(d) 1(A)) with deposit int - - DEFICIENCY (503(d) 1(A)) without deposit int - -
